  Case 1:20-cv-02578-BMC Document 8 Filed 07/16/20 Page 1 of 1 PageID #: 97




                          81 MAIN STREET • SUITE 515 • WHITE PLAINS • NEW YORK • 10601
                          TEL: 908-516-2066 • FAX: 908-516-2049 • WEB: WWW.FBRLLP.COM    EMAIL: JBonner@fbrllp.com




July 16, 2020


Via ECF


Honorable Brian M. Cogan
United States District Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Force, et al. v. Qatar Charity, Qatar National Bank and Masraf al Rayan,
    1:20-cv-02578-BMC

Dear Judge Cogan:

       We are co-counsel for the Plaintiffs in the above-captioned action. I write to request
adjournment sine die of the Initial Status Conference currently scheduled for July 22, 2020 at
12:30 p.m.
        The complaint in this action was filed on June 10, 2020. It alleges claims pursuant to the
Anti-Terrorism Act, 18 U.S.C. §§ 2331-2339D, for wrongful death, personal injury and related
torts against three Qatari entities—a purported charity and two banks—for providing financing and
material support to two terrorist organizations whose victims include the Plaintiffs.
     We are currently in the process of obtaining Arabic translations of the complaint and
summonses, and determining the most expeditious method for service on the defendants in Qatar.
       There have been no prior requests for adjournment of the Initial Status Conference. No
other dates have been scheduled in this action.

                                                   Respectfully submitted,




                                                   James P. Bonner
